                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANTHONY J. PIPITO                                 CIVIL ACTION

                      v.                           NO. 18-4885

 LOWER BUCKS COUNTY JOINT
 MUNICIPAL AUTHORITY, et al.


                                      MEMORANDUM
KEARNEY,J.                                                                          July 24, 2019

        Amid months of back-and-forth acrimony with his co-workers at a wastewater treatment

facility arising from investigated claims he harassed his co-workers, Anthony J. Pipito sued his

employer Lower Bucks County Joint Municipal Authority and the facility's managing director

claiming the managing director's July 2018 memorandum addressed to him alone confinning

procedures to avoid recurring employee disputes restricts his protected speech as to matters of

public concern under the First Amendment. Two months before suing, Mr. Pipito characterized

the July 2018 memorandum as disciplinary relating to his work conduct in a filing with

Pennsylvania regulators. He turned around and filed this case, recharacterizing the absence of

repeating the phrase "at work" in the same July 2018 memorandum restricts his protected speech.

He then engaged in protected speech without an adverse effect.

       As Mr. Pipito swore to Pennsylvania authorities, the July 2018 memorandum is an

employee misconduct reminder addressed to his workplace conduct amidst charges of his

harassing co-workers. He demanded the written memorandum after meetings directing his

workplace conduct upon his return from an extended leave. We cannot read the Authority's failure

to repeat the phrase "at work" in the July 2018 memorandum as restricting protected speech on

matters of public concern. He also fails to show an injury-in-fact as he continued to speak out on
matters of public concern without reprimand.          In the accompanymg Order, we grant the

Authority's and the facility's managing director's motion for summary judgment and deny Mr.

Pipito's cross-motion for summary judgment.

        I. Undisputed Facts 1

        Lower Bucks County Joint Municipal Authority ("Authority) hired Anthony J. Pipito as a

certified waste water operator at a wastewater treatment facility in February 2007 (the "Facility"). 2

Mr. Pipito continues to work at the Facility. His job duties include monitoring, maintaining and

communicating issues regarding the Facility to Leonard Rodak. 3

                               The Facility's Employee Handbook.

        The Facility maintains a Policy and Procedures Handbook ("Employee Handbook"). 4 Mr.

Pipito received a copy of the Employee Handbook when hired in 2007. 5 The Employee Handbook

contains: (1) a Civility Policy; (2) a Hara~sment Policy; and (3) a Whistleblower Policy.

        The Civility Policy provides "[t]he Authority believes a work environment should be a

place where mutual respect is practiced and reinforced. This Policy is designed to promote an

environment in which all employees will be treated with respect and expect the same in return.

This type of respect is referred to as civility. The best way to promote civility is to practice it on

a daily basis. The Authority is committed to civility at work through education, training and

discipline when necessary. The Authority does not intend this Policy to deprive any employee of

his or her right to appropriate self-expression. Rather, it seeks to maintain an environment in which

people can feel safe, secure and continue to grow in their occupation. The Authority expects all

administrative/supervisory personnel, Board Directors, as well as all employees, to practice civility

even in th~ most difficult circumstances. All employees shall communicate with each other and

with members of the community with professionalism and mutual respect. It is the Authority's

                                                  2
position that rude, abusive or intolerant behavior pollutes the work environment and that disrespect

shall be addressed when it occurs and discipline will be imposed when and ifnecessary." 6

           The Harassment Policy provides "(t]he Authority prohibits all forms of illegal harassment

of employees by managers, fellow employees, employees of outside vendors or visitors. The

Authority will not tolerate harassment of its employees. Any form of harassment related to an

employee's race, color, sex, religion, national origin, age, physical or mental disability, or marital

or veteran status is a violation of this policy and will be treated as a disciplinary matter. For these

purposes, the term 'harassment' includes, but is not necessarily limited to, slurs, jokes, or other

verbal, graphic, or physical conduct relating to an individual's race, color, sex, religion, national

origin, age, physical or mental disability, or marital or veteran status .... " 7 The Harassment Policy

provides employee~ with a procedure to complain about harassment. 8

           The Whistleblower Policy provides "[t]he Authority encourages all employees including

Supervisors, acting in good faith, to report suspected or actual wrongful conduct. ... " 9 "Wrongful

conduct" is defined as "[a] serious violation of Authority policy; a violation of applicable state and

federal laws; ... " 10

                   Mr. Pipito's 2014 termination and successful Union grievance.

           In May 2014, the Authority terminated Mr. Pipito for conduct in handling a wastewater

ove:rflow. 11 The Facility's procedures required Mr. Pipito notify Mr. Rodak o the overflow. 12 Mr.

Rodak in tum notified the Facility's Managing Director Dr. Vijay Rajput           ho directed him to

notify Pennsylvania's Department of Environmental Protection. 13 Dr. Rajput investigated the

overflow incident and recommended the Authority's Board of Directors te            inate Mr. Pipito's

employment. 14 The Board of Directors terminated Mr. Pipito's employment effective May 28,

2014. 15

                                                  3
        Mr. Pipito is a member of United Automobile Aircraft and Agricultural Workers of

America (the "Union"). 16 Mr. Pipito filed a grievance with the Union, and, after a hearing, an

arbitrator found the Authority did not have just cause to terminate Mr. Pipito and reduced his

discipline to a fifteen-day suspension. 17

        Nearly two years later, in March 2016, the Department of Environmental Protection filed

a petition against Mr. Pipito to suspend his waste water operator license resulting from the

overflow incident. 18 Mr. Rodak testified as a witness at the hearing before the Department of

Environmental Protection, but Dr. Rajput did not. 19 After the hearing, the Department concluded

Mr. Pipito "committed misconduct in violation of the Water and Wastewater Systems Operators'

Certification Act by failing to use reasonable care and professional judgment in the performance

of his duties as a certified wastewater operator" with regard to the May ·2014 overflow incident,

but his misconduct "does not justify his suspension as a certified wastewater operator." 20

                  Nlr. Rodak submits a harassment complaint to the Author.ity
                             against Mr. Pipito in November 2017.

        On November 3, 2017, Mr. Rodak submitted a complaint reporting an encounter with Mr.

Pipito on the evening of November 2, 2017. 21 Mr. Rodak complained Mr. Pipito accused him of

failing to call the Department of Environmental Protection regarding an overflow incident. 22

When Mr. Rodak responded no overflow incident had been reported to him, Mr. Pipito accused

Mr. Rodak of being part of a "cover up. ,m After learning from another employee heavy rain water

caused some type of overflow, Mr. Rodak notified the Department of Environmental Protection .

       .The same day, Mr. Pipito again approached Mr. Rodak regarding the overflow and Mr.

Rodak told Mr. Pipito to "stay away from me and stay out of my busin~ss."24 In response, Mr.

Pipito yelled an obscenity
                      ,   '
                           to Mr. Rpdak, freely admitting he told Mr .. Rodak
                                                '                         .
                                                                              to "go suck ad*** ."25


                                                    4
Mr. Pipito testified he used this language with Mr. Rodak in response to Mr. Rodak telling Mr.

Pipito to either "stay the f"'** out of [Mr. Rodak's] business" or "go f*** myself." 26

        Mr. Rodak complained he "[has] tried to avoid contact with [Mr. Pipito] since he returned

from being fired. I was assured by this company and the [Department of Environmental Protection]

that there would be no repercussions at my work place after I testified against [Mr. Pipito] in court.

I will not put up with [Mr. Pipito's] foul language, his hostile attacks or his false accusations about

me and my job involving the [Department of Environmental Protection]."27 At his deposition, Mr.

Pipito admitted using obscene language with Mr. Rodak, but testified both of them used foul

language as "another way of exchanging pleasantries with each other."28

        After receiving Mr. Roda.k's harassment complaint, Dr. Rajput-who viewed Mr. Rodak's

complaint as "complaining of harassment by [Mr. Pipito] in violation of the Authority's Civility

Policy"-- directed Micha.el Andrews, 29 to obtain statements from Mr. Pipito and other witnesses. 30

Dr. Raj put spoke with both Mr. Pipito and Mr. Rodak. Dr. Rajput told Mr. Pipito the incident with

Mr. Rodak is the subject of investigation, instructed Mr. Pipito to avoid contact with Mr. Rodak

unless required to perform work duties at the Facility, and the Authority would take appropriate

action as necessary. 31

                     Mr. Pipito meets with Mr. Andrews on March 27, 2018.
        Mr. Pipito took a medical leave on December 18, 2017 and remained out of work until

March 2018. 32 On March 27, 2018, Mr. Pipito met with Mr. Andrews at Dr. Rajput's direction. 33

Mr. Andrews memorial1zed his meeting with Mr. Pipito in a memorandum addressed to Dr.

Rajput. 34 Mr. Andrews' memorandum described the purpose of the meeting as to discuss Mr.

Pipito's return to work and the Authority's notice of "hostility and harassment claim towards

him. " 35 Mr. Andrews noted he told Mr. Pipito "there shall be no contact with Lenny Rodak ...

                                                  5
other th~ what is required in his operator duties" and "any [Facility] personnel or human resources

questions/concerns are to be given directly to [Mr. Andrews]."36

        Mr. Pipito also took notes of his meeting with Mr. Andrews. 37 Mr. Pipito testified he asked

Mr. Andrews about a "civility charge" relating to Mr. Rodak's use of foul language. 38 Mr. Pipito

asked Mr. Andrews to "reduce to writing allowable interactions with [Mr.] Rodak." 39 Mr. Pipito

testified Mr. Andrews told him to "have no contact with [Mr.] Rodak" because of Mr. Rodak's

charge against Mr. Pipito. Mr. Pipito testified he "want[ed] everything in writing now so they

can't toss me out on the street for some other made-up charge." 40

                 Mr. Appleton submits a harassment complaint to the Authority
                               against Mr. Pipito in June 2018.

       On June 15, 2018, Walter Appleton, Mr. Pipito's co-worker, .filed a written harassment

complaint with the Authority regarding Mr. Pipito. 41 Mr. Appleton alleged harassment by Mr.

Pipito "for years" and "in the last few weeks" reported Mr. Pipito "mock[ing]" him for "not going

to his trial" (presumably referring to the 2016 hearing before the Department of Environmental

Protection); blaming Mr. Appleton for "the bosses finding out about [Mr. Pipito's paperwork

issues]"; and calling Mr. Appleton, as well as Mr. Rodak, a "rat."42 Mr. Appleton complained he

"[has] endured this long enough," asked to "have no further contact ... of any kind" with Mr: Pipito

i11:duding "working overtime on my shift," and demanded the Authority "prevent [Mr. Pipito] from

harassing me and provide a safe work environment"43

                      Mr. Pipito meets with I>r. Rajput on June 16, 2018.

       After receiving Mr. Appleton's complaint, Dr. Rajput and Phillip Smythe, a Field

Technician anp Supervisor, m~t with Mr. Pipito on June 16, 2018. 44 Dr. Rajput ancl Mr. Pipito

both made notes of their meeting. 45 Dr. Rajput allowed Mr. Pipito to read Mr. Appleton's


                                                 6
complaint and reminded Mr. Pipito of Mr. Roda.k's complaint. 46 Dr. Rajput's noted "[i]n light of'

Mr. Appleton's and Mr. Roda.k's complaints, he "instructed [Mr. Pipito] not to have any contact

with [Mr. Appleton] except in an emergency situation and/or as in the [Standard Operating

Procedures]" and "also directed not to have any contact with [Mr. Rodak], except for Plant

operation issues. " 47 Dr. Raj put' s notes reflect he told Mr. Pipito to "please refrain from making

any re.marks pertaining to [Mr. Rodak aµd Mr. Appleton] to any employees while on the

Authority's premises" and "reiterated that we all need to comply with the Authority's Civility

Policy" and "any and all [Facility] personnel and HR concerns should go to Mike Andrews, Mike

is his Supervisor. " 48

        Mr. Pipito's notes of this June 16, 2018 meeting reflects a discussion about Mr. Appleton's

harassment complaint. 49       Mr. Pipito now contends Dr. Rajput never said or suggested the

restrictio_ns pertaining to Messrs. Rodak and Appleton only applied in the workplace, never raised

the Civility Policy, and never directed Mr. Pipito to direct personneland human resource concerns

to Mr. Andrews rather than Mr. Rodak. 50

        Mr. Pipito asked Dr. Rajput if the Authority similarly instructed Mr. Appleton and Mr.

Rodak to refrain from contacting him at work and Dr. Rajput responded the Authority told both

Mr. Appleton and Mr. Rodak not to contact Mr. Pipito at work unless there is an emergency,

pertains to plan operational issues, or required by the Facility's Standard Operating Procedures. 51

                          Dr. Rajput prepares the July 26, 2018 Memorandum.

        Consistent with Mr. Pipito's March 27, 2018 demand the Authority place all of its

directions in writing, Dr. Rajput drafted a memorandum to document the complaints made by Mr.

Rodak and Mr. Appleton regarding Mr. Pipito and to memorialize in writing the directives given

to Mr. Pipito (the "July 2018 Memorandum"). 52 Mr. Pipito does not deny Dr. Rajput drafted the

                                                  7
         ,.
July 2018 Memorandum, but disputes the reasons D:.:-. Rajput drafted it. 53 The Authority's Board

approved the July 2018 Memorandum pending review by the Authority's counsel. 54 The

Authority's Solicitor, attorney James A. Downey, III, approved the July 2018 Memorandum and

Mr. Pipito received it on July 26, 2018. 55

       The July 2018 Memorandum is addressed only to Mr. Pipito from Dr. Rajput with the

su~ject line "Harassment."56 Dr. Rajput wrote "[t]he purpose of this memo is to document the

complaints broughtagainst you from Walter Appleton, WWTP Swing. Shift Operator and Leonard

Rodak, Chief Mechanic/Process Chief of the Authority's Wastewater Treatment Facility. The

complaints brought against you by the above two employees of the Authority include but are not

limited to,   creating a hostile       work environment,    harassment,   intimidation,   making

disparaging/derogatory remarks, mocking and breach of the Civility Policy using foul language.

It is the responsibility of the Authority to provide a safe, harassment free and non-hostile work

environment to all its employees at all the times within the Authority's premises. In order to

address the above complaints, we met with you on March 27, 2018 and June 16, 2018 and

discussed the above complaints." 57

       Dr. Rajput continues, "[a]s a result of the meetings, you were directed to adhere to the

following:

      · 1. No contact whatsoever with l.ieonard Rodak except repmting problems pertaining to
           the plant operation.

       2. No contact whatsoever with Walter Appleton.except in an emergency situation and/or
          as specified in the [Facility's Standard Operating Procedures].

       3. Refrain from making any gesture/mocking/disparaging or derogatory remarks/rumors
          to or about Walter Appleton, Leonard .Rodak or any other employees.

       4. You are not to engage in any discussions regarding Leonard Rodak and Walter
          Appleton with other employees.
                                               8
         5. Compliance with the Authority's Civility Policy.

         6. Present any [Facility] Personnel/Human Resource concerns directly to Michael
            Andrews, P.E., [Facility] Manager." 58

        The July 2018 Memorandum required Mr. Pipito to "follow the above stated requirements"

and advised "if you do not follow these requirements, disciplinary action may be taken up to and

including termination of employment with the Authority." 59

        Mr. Pipito agrees it is the Authority's responsibility to provide a safe, harassment-free,

non-hostile work environment for all employees at all times within the Authority's premises;

agreed the Authority has no responsibility to govern employee behavior outside the workplace;

conceded asi9e from the July 2018 Memorandum no one ever told him he may be subject to

discipline for any communications made outside the workplace; the July 2018 Memorandum does

not mention anything about union activities he engaged in; believes the July 2018 Memorandum

"is solely about the harassment charges that were alleged"; he understood the directive to have no

contact with Mr. Rodak except for reporting problems at the Facility app ied to work; he

understood the directives regarding no contact with Mr. Rodak and Mr. App eton; and agreed

conduct described in thr third paragraph regarding gestures and remarks is rohibited by the

Civility Policy. 60 A,..s to the directive in paragraph 3, Mr. Pipito testified he und rstood it to apply

to his conduct in the workplace because "it's not professional. It shouldn't be i 1 the workplace,"

but then testified he believed "the whole memo is just period. It's a blanket.        t's not just in the

workplace. It doesn't say that it's only in the workplace. It doesn't say it's only outside the

workplace" and "[i]t doesn't say whether or not it's strictly to work or outside of work. It just says

you're not allowed to.'' 61



                                                   9
                       Mr. Pipito's September 6, 2018 grievance meeting.

        Mr. Pipito filed a grievance with the Union seeking to remove the July 2018 Memorandum

from his personnel file. 62 The Authority held a meeting on September 6, 2018 attended by Mr.

Pipito and Union representative Paul Betzler and Union Steward Ron Smith, Solicitor Downey,

Dr. Rajput, Mr. Andrews, and Colleen Dunn, Finance Manager for the Authority. 63 Both Mr.

Pipito and Ms. Dunn took notes of the September 6, 2018 meeting. 64

        Mr. Pipito's notes reflect, and his testimony confirms, Mr. Betzler's argument for removing

the July 2018 Memorandum from Mr. Pipito's personnel file and Mr. Pipito's challenge to the

factual basis of Mr. Rodak's and Mr. Appleton's harassment complaints. 65 Mr. Pipito testified he

wanted _ the July 2018 Memorandum removed from his personnel file because he feared he could

be st:1bject to progressive discipline if th~ July 2018 Memorandum remained. 66

       Mr. Pipito swore Imo wing his grievance did not include concerns the July 2018

Memorandum violated his constitutional rights. 67 Mr. Pipito admits neither he nor Mr. Betzler

raised constitutional concerns about the July 2018 Memorandum but contends neither he nor Mr.

Betzler are "First Amendment lawyers." 68

            Mr. Pipito's September 12, 2018 admission the July 2018 Memorandum
                              is an employee disciplinary measure.

       When the Authority
                      •
                          did not remove the
                                         . I
                                             July 2018 Memorandum
                                                              .
                                                                  from his file, Mr. Pipito

filed a complaint with the Pennsylvania Labor Relations Board on September 12, 2018 challenging

the July 2018 Memorandum as disciplinary in nature as the Authority's "crusade to fire [him]" in

retaliation for protected conduct he took in a 2014 Public Employees Relations Act complaint he
                               69
filed against the Authority.        In his September 12, 2018 complaint to the Pennsylvania Labor

Relations Board, Mr. Pipito charged: "But the actions I complain about here are several in


                                                  10
      , ·_:,-:l 1

particular. I have been threatened with discharge if I speak about certain matters with my union
                                                                                          1




                                                                                          '


chairman or certain co-workers. I received this edict on July 26, 2018 via memonmdum. In that

same memorandum I am being accused of violating [the Authority's] 'Civility Policy.' The

allegations against me are contrived, and reflect [the Authority's] crusade to fire me. And then,

on August 3, 2018 I was given a formal discipline (dated July 31st), again replete with phony

allegations. I am being subjected to harassment and formal discipline because of my Public

Employee Relations Act-protected activities, and I ask that the Board order [the Authority] to take

all remedial steps to rectify this unfair labor practice. " 70

           He did not mention a restraint on speech outside of the workplace. He admitted the July

2018 Memorandum addressed discipline in the workplace.

                    Mr. Pipito sues the Authority and Dr. Rajput in November 2018.

          Mr,Pipito changed his view a little over two months later when he sued the Authority and

Dr. Rajp~t in his individual capacity alleging the July 2018 Memorandum violates his First

Amendment rights to protected speech on matters of public concern. 71 He claims the July 2018

Memorandum restricts protected speech by prohibiting him from "discussing concerns about the

Authority with anyone but a particular manager" and "speaking critically about certain personnel,

irrespective of the circumstances." 72         Mr. Pipito alleges the July 2018 Memorandum's

proscriptions are "overbroad and infring[e] on [his] right as a citizen to speak out on matters of

public concern." 73 Mr. Pipito alleges Dr. Rajput, in his individual capacity, acted with malice and

reckless indifference to Mr. Pipito's First Amendment right to free speech causing him "colossal

harm." 74




                                                    11
          Additional harassment complaintsjlled by Mr. Rodak and Mr. Appleton and
                            subsequent meetings with .Mr. Pipito.

        On April 2 and 5, 2019, Mr. Rodak and Mr. Appleton submitted additional written

complaints to Dr. Rajput regarding Mr. Pipito's conduct. Both Mr. Rodak and Mr. Appleton

complained of continued harassment by Mr. Pipito and perceived violations of the July 2018

Memorandum. 75 Mr. Pipito does not dispute Mr. Rodak and Mr. Appleton made the allegations

but disputes the bases of the allegations. 76

        On April 18, 2019, Mr. Pipito and Union Steward Mr. Smith met with Dr. Rajput, Mr.

Andrews, Ms. Dunn, and Mr. Smythe. 77 The Authority provided Mr. Pipito with copies of the new

complaints submitted.by Mr. Rodak and Mr. Appleton; advised Mr. Pipito the Authority would

not take disciplinary action at this time due to Mr. Pipito's lawsuit and the Authority's Solicitor

Downey will further investigate the complaints. 78 There is 'no dispute the Authority did not

discipline Mr. Pipito as a result of Mr. Rodak's and Mr. Appleton's complaints. 79 ·

                Mr. Rodak's protected activity after the July 2018 Memorandum.

       Although the timing is unclear, Mr. Pipito contacted, or attempted to contact, the Bucks

County Courier Times, a local newspaper, after the July 2018 Memorandum to report "a lot of

political affiliation between employees and board of directors and judges and sheriffs and

constables." 80 Mr. Pipito testified "It's like I'm bottled up" and "don't know where to go," so he

called a reporter at the local newspaper. The Authority received a Right-to-Know request from

the newspaper. 81 Mr. Pipito does not dispute the Authority received a Right-to-Know request from

the Bucks County Courier Times, but disputes there is "evidence it had anything to do with [his]

unsuccessful effort to reach someone there." 82 Mr. Pipito now contends he "unsuccessfully tried

to reach someone at the Bucks County Courier Times." 83


                                                12
        On June 13, 2019, Mr. Pipito published a copy of our February 21, 2019 Order denying the

Authority's Motion to dismiss in a common area of the Facility for all employees to see with a

notation "[a] Federal Judge has ruled we have the right to speak on matters of Public Concem!" 84

Mr. Pipito adduces no evidence the Authority affected Mr. Pipito's employment for this po;:;t-July

2018 Memorandum conduct. He continues to work at the Facility with no change in his

employment.

        II.    Analysis 85

        The parties cross-move for summary judgment. The Authority and Dr. Rajput argue Mr.

Pipito lacks standing to raise the First Amendment claim and, even if he has standing, the July

2018 Memorandum does· not prohibit speech involving a "matter of public concern" and the

Authority had adequate justification in doing so in the interest of maintaining a safe, harassment-

free workplace. It also argues claims against Dr. Rajput are barred by qualified. immunity, the

Monell 86 claim against the Authority is not supported by evidence, and the punitive damages claim

fails as a matter of law. 87

        Mr. Pipito seeks summary judgment arguing the July 2018 Memorandum is a "prior

restraint" of speech on matters of public concern and the Authority's interests do not "supersede"

his rights and the public interest. 88 In response to the Authority's motion, Mr. Pipito again argues

the July 2018 :Memorandum restricts his speech <im matters of public concern and the Authority

has no adequate justification for its July 2018 Memorandum. 89 Mr. Pipito further argues Dr. Rajput
                                                  I



failed to carry his burden on qualified immunity because it is clearly established "that a public

employee's employment cannot be conditioned 'on his not speaking as a private citizen upon

matters of public concern" and seeking_ advice of Solicitor Downey on the July 2018

Memorandum's constitutional fitness "does not cloak" Dr. Rajput ,vith immunity. He further

                                                 13
responds even if Dr. Raj put is entitled to qualified imrtmnity, claims against the Authority may

still proceed under a Monell theory of liability and the question of punitive damages must be

determined by a jury.

            A. Mr. Pipito does not adduce evidence of a First Amendment claim.

       · Although the July 2018 Memorandum does not state its directives apply to Mr. Pipito's

speech outside the workplace, Mr. Pipito's case is based entirely on his belated lawyer-assisted

reading the July 2018 Memorandum as extending to "extra-occupational speech" because the July

2018 Memorand1m1 fails to specify its directives apply only in the workplace. 90

        Mr. Pipito alleges the July 2018 Memorandum is an impermissible prior restraint on his

speech, 91 is "overbroad" and its "overinclusiveness [sic] encroaches on [his] ability to speak on

matters of public concem"92 Mr. Pipito argues while the July 2018 Memorandum appears to justify

its restrictions in the context of providing a safe, harassment-free workplace to its employees, the

July 2018 Memorandum does not "circumscribe its restrictions to the Authority's premises or

while [h~] is working." 93 Mr. Pipito argues the July 2018 Memorandum is not limited in scope to

time, piace or manner and, by its plain language, "undoubtedly restricts [his] speech on matters of

public concern. " 94

        He contends the July 2018 Memorandum would, inter alia, prohibit him from speaking

with Mr. Rodak at church on matters of religion or with Mr. Appleton at a to~rnship meeting on
                                              I




matters of zoning policy; prohibit him from sendiqg either Mr. Rodak or Mr. Appteton letters or
                                                       !




pamphlets if Mr. Pipito chose to run for public office; and prohibit him from reporting

environmental violations committed by Mr. Rodak to the Pennsylvania Department of

Environmental Protection or from filing a complaint with the Equal Employment Opportunity

Commission against the Authority for racial discrimination in hiring. 95

                                                  14
        Mr. Pipito cites his own deposition testimony describing the restraining effect of the July

2018 Memorandum on matters of public concern where he testified he would be concerned or

discouraged from knocking on Mr. Rodak' s door if Mr. Pipito ran for public office; 96 if a protest

occurted in Doylestown en a matter of public concern, he would be concerned about making any

contact with Mr. Rodak and would be concerned about contact with Mr. Rodak if he went to a

public meeting of the Authority's Board; 97 he would be similarly concerned to send campaign

literature to Mr. Appletpn and attend a public protest or an Authority Board meeting for fear of

contact with Mr. Appleton; 98 he would be concerned to report any irregu~arity, for example of Mr.

Rodal< "stealing time," to the Authority; 99 he would be concerned about reporting discrimination

to the Equal Employment Opportunity Commission and the Pennsylvania Human Relations

Commission; 100and he would be concerned about reporting Dr. Rajput's possible conflict of

interest to the Bucks County District Attorney or the state Ethics Commission. 101

        The Authority argues the July 2018 Memorandum does not restrict protected speech and

the record shows the July 2018 Memorandum does not, and did not, chill Mr. Pipito's speech

because he engaged in protected conduct after the Authority issued the July 2018 Memorandum. 102

It argues even if the July 2018 Memorandum restricts Mr. Pipito's speech as a citizen on matters

of public concern, there is adequate justification in issuing the July 2018 Memorandum.

                1. The July 2018 Memorandum does not restrict or chill Mr. Pipito's speech
                    as a citizen on a matter of public concern.

        The Supreme Court allows government employers to "impose restraints on the job-related

speech of public employees that would plainly be unconstitutional if applied to the public at

large." 103 But these restraints are not applicable where an employee speaks as a citizen on a matter

of public concern. 104


                                                 15
        "Prior restraint of speech seeks to prevent speech from being expressed to begin with" 105

and "chills potential speech before it happens." 106 As a public employee, Mr. Pipito's speech is

protected by the First Amendment only "(l) if he spoke 'as a citizen (and not as an employee),'

(2) if his speech involved 'a matter of public concern,' and (3) if his employer lacked an 'adequate

justification' for treating him differently from the general public, based on a balancing of his and

his employer's interests under Pickering .. .. " 107

        We apply the framework developed by the Supreme Court's decision in Pickering to our

analysis of restrictions on speech. 108 We first ask whether the restrictions in the July 20i8

Memorandum impact Mr. Pipito's speech (1) as a citizen (not an employee) and (2) on a matter of

public concern. 109 If the answer to either question is no, Mr. Pipito has no First 4nendment

claim. 110 "If the answer to both questions is yes, then the possibility of a First Amendment claim

arises ... [and] [t]he question becomes whether the relevant government entity had an adequate

justification for treating the employee differently from ~ny other members of the public. " 111

        The key question is whether the July 2018 Memorandum restricts Mr. Pipito's speech as a

citizen on a matter of public concern. Before we apply the Pickering analysis, we must understand

the context in which Pickering arose as explained by the Supreme Court in Connick v. Myers. In

Connick, a district attorney fired an assistant district attorney for passing out a questionnaire to co-

workers regarding an office transfer policy. The assistant district attorney objected to a transfer

within the department and prepared the questionnaire to solicit the views of her co-workers on the

tra.11sfer policy, the need for a grievance committee, and whether employees felt pressured to work

in political campaigns. 112 · After learning of the questionnaire, the district attorne·y termina ed the

assistant district attorney for refusing to accept a transfer and for insubordination in distri uting

the questionnaire.

                                                   16
         The assistant district attorney filed a civil rights action alleging wrongful tern1ination for

exercising her right to free speech. 113 The district court found the termination occurred because of

the questionnaire which involved matters of public concern and the state did not '"clearly

demonstrate[e] that the survey 'substantially interfered' with the operations of the District

Attorney's office."" 4 The court of appeals affirmed.

        The Supreme Court reversed. It began by finding the district court, and the court of

appeals, misapplied Pickering and "got off on the wrong foot in this case by initially finding that,

'[t]aken as a whole, the issues presented in the questionnaire relate to the effective functioning of

the District Attorney's Office and are matters of public importance and concern."' 115 The Supreme

Court, providing the context of Pickering, instructed: "[t]he repeated emphasis in Pickering on the

right of~ public e~ployee 'as a citizen, in commenting upon matters of public concern' was not

accidental. This language, reiterated in all of Pickering's progeny, reflects both the historical

evolvement of the rights of public employees, and the common sense realization that government

offices could not function if every employment decision became a constitutional matter."" 6 The

Court in Connick explained "the precedents in which Pickering is rooted, the invalidated statutes

and actions sought to suppress the rights of public employees to participate in public affairs" and

identified the issue as "whether government employees could be prevented or 'chilled' by the fear

of discharge from joining political parties and other associations that certain public officials might

find 'subversive. '" 117

        We are instructed by the Court in Connick not all employee expression is speech on a

matter of public concern: "When employee expression cannot be fairly considered as relating to

any matter of political, social, or other concern to the community, government officials should

enjoy wide latitude in managing their offices, without intrusive oversight by the judiciary in the

                                                  17
name of the First Amendment. Perhaps the government employer's dismissal of the worker may

not be fair, but ordinary dismissals from government service which violate no fixed tenure or

applicable statute or regulation are not subject to judicial review even if the reasons for the

dismissal are alleged to be mistaken or unreasonable." 118 The Court held "when a public employee

speaks not as a citizen upon matters of public concern, but instead as an employee upon matters

only of personal interest, absent the most unusual circumstances, a federal court is not the

appropriate forum in which to review the wisdom of a personnel decision taken by a public agency

allegedly in reaction to the employee's behavior. 119

        Under Connick, we must "ensure that citizens are not deprived of fundamental rights by

virtue of working for the government; this does not require a grant of immunity for employee

grievances not afforded by the First Amendment to those who do not work for the state." 120 We

determine whether an employee's speech addresses a matter of public concern "by the content,

form and context of a given statement, as revealed by the whole record" and "[t]he inquiry into the

protected status of speech is one oflaw, not fact." 121

       Considering the "content, form and context" of the July 2018 Memorandum "as revealed

by the whole record"-the standard as directed in Connick-the July 2018 Memorandum does not

restrict Mr. Pipito's speech as a citizen on matters of public concern. First, and most importantly,

is the context of the July 2018 Memorandum. The Authority issued the July 2018 Memorandum

in response to Mr. Rodak's and Mr. Appleton's harassment complaints. Mr. Pipito does not dispute

Messrs. Rodak and Appleton filed harassment complaints; h¢ disputes the facts asserted by both
                                                              I



men in their complaints. But the undisputed fact remains the Authority issued the July 2018

Memorandum after receiving harassment complaints. And there is no dispute Mr. Pipito' s conduct

before the July 2018 Memorandum-some of which he admits to-is not protected speech. For

                                                 18
example, the November 2-3, 2017 incident prompting Mr. Rodak's initial harassment complaint

is largely undisputed by Mr. Pipito. He admits his exchange with Mr. Rodak contained foul

language, with Mr. Rodak telling Mr. Pipito to "stay the fl'** out of [Mr. Rodak's] business" and

Mr. Pipito responding, "go suck ad*** ." 122

          The content, or language, of the July 2018 Memorandum arises in the context of employee

discipline. The July 2018 Memorandum addresses the harassment complaints, advising Mr. Pipito

"two employees" allege he "creat[ed] a hostile work environment" and "breach[ ed] ... the Civility

Policy [by] using foul language." 123 The Authority advised Mr. Pipito it has the responsibility "to

provide a safe, harassment free and non-hostile work environment to all employees at all the times

within the Authority's premises," a responsibility Mr. Pipito agrees the Authority has and owes

to him.     The July 2018 Memorandum defines its scope: work environment and within the

Authority's premises. Contrary to Mr. Pipito's theories, the Authority does not own a church or

the public square in Doylestown.

       And Mr. Pipito knew this. The post-discovery record 124 now shows Mr. Pipito considered

the July 2018 Memorandum an employment disciplinary measure; the September 6, 2018 Union

grievance meeting sought the removal of the July 2018 Memorandum from his personnel file

because Mr. Pipito feared it could be the basis for progressive discipline. Mr. Pipito, accompanied

by Union representation, did not express any concern the July 2018 Memorandum is a violation

of his First Amendment rights.

       When the Authority did not remove the July 2018 Memorandum from his file, Mr. Pipito

filed a complaint with the Pennsylvania Labor Relations Board on September 12, 2018 challenging

the July 2018 Memorandum as disciplinary in nature as the Authority's "crusade to fire [him]" in

retaliation for protected conduct he took in 2014. In his complaint to the Pennsylvania Labor

                                                19
Relations Board, Mr. Pipito charged: "But the actions I complain about here are several in

particular. I have been threatened with discharge if I speak about certain matters with my union

chairman or certain co-workers. I received this edict on July 26, 2018 via memorandum. In that

same memorandum I am being accused of violating [the Authority's] 'Civility Policy.' The

allegations against me are contrived, and reflect [the Authority's] crusade to fire me. And then,

on August 3, 2018 I was given a formal discipline (dated July 31st), again replete with phony

allegations. I am being subjected to harassment and formal discipline because of my Public

Employee Relations Act-protected activities, and I ask that the Board order [the Authority] to take

all remedial steps to rectify this unfair labor practice." 125 Mr. Pipito additionally at least "tried" to

contact a local newspaper and posted our February 21, 2019 Order in the Facility for his co-

workers to see.

        The Supreme Court instructs us "[u]nderlying [its] cases has been the premise that while

the First Amendment invests public employees with certain rights, it does not empower them to

'constitutionalize the employee grievance.'" 126 The July 2018 Memorandum does not

impermissibly restrict Mr. Pipito' s speech as a public citizen on matters of public concern. We

will not "constitutionalize" his grievance with the Authority's July 2018 Memorandum issued in

response to harassment charges in its workplace.

                2. Even if the July 2018 Memorandum impacted Mr. Pipito's speech as a
                   citizen on matter of public concern, the Authority had adequate
                   justification for issuing it.

        Consideration of adequate justification "reflects the importance of the relationship between

the speaker's expressions and employment." 127 "A government entity has broader discretion to

restrict speech when it acts in its role as employer, but the restrictions it imposes must be directed

at speech that has some potential to affect the entity's operations." We are directed by Pickering

                                                   20
to balance "the interests of the [employee], as a citizen, in commenting upon matters of public

concern and the interest of the [government], as an employer, in promoting the efficiency of the

public services it performs through its employees." 128

        In balancing the interests, the Court in Pickering highlighted a government employer "has

interests . . . in regulating the speech of its employees that differ significantly from those it

possesses in connection with regulation of the speech of the citizenry in general." 129 If the

Authority's interest is "significantly greater" than Mr. Pipito's interest in public speech on matters

of public concern, then his speech is not protected. 130

        Our Court of Appeals analogizes the Pickering balancing test to a "sliding scale." 131 On

Mr. Pipito's side of the scale, we must consider his interest and the public in the speech at issue.

On the Authority's side, we must address the Authority's "legitimate and countervailing interest,

as an employer, in 'promoting workplace efficiency and avoiding workplace disruption. "' 132 The

balancing is "a fact-intensive inquiry that requires consideration of the entire record, and must

yield different results depending on the relative strengths of the issue of public concern and the

employer's interest." 133 The sliding scale considers "the amount of disruption a public employer

has to tolerate [in proportion] to the importance of the disputed speech to the public." 134

       The Authority asserts Mr. Pipito's conduct about Mr. Rodak and Mr. Appleton more than

adequately justifies the July 2018 Memorandum. There is no dispute Mr. Rodak and Mr. Appleton

filed harassment complaints with the Authority regarding Mr. Pipito's conduct. Mr. Pipito does

not dispute he had a confrontation with Mr. Rodak around November 3, 2017 in which he used

obscene language. 135 Mr. Pipito does not dispute Mr. Appleton's harassment complaint and

admitted "the context" of Mr. Appleton's complaint "may be a little accurate." 136



                                                 21
        The Authority asserts it had the responsibility to respond to Messrs. Rodak's and

Appleton's harassment complaints, including complaints of anxiety and stress caused by their

interactions with Mr. Pipito. The Authority points to continued complaints by Messrs. Rodak and

Appleton regarding Mr. Pipito's continuing conduct and the stress causing them, and Mr. Rodak's

recently filed Union grievance contending the Authority allowed Mr. Pipito to continue to harass

him despite earlier harassment complaints. 137 The Authority argues Mr. Pipito' s use of foul

language with Mr. Rodak and Mr. Appleton and his "spreading of rumors about his co-workers at

work" prompting the July 2018 Memorandum is not protected speech. It further argues the July

2018 Memorandum has never been enforced to bar Mr. Pipito from engaging in any protected

speech, he is in no "realistic danger" 138 of the Authority applying the July 2018 Memorandum to

restrict protected speech, and Mr. Pipito engaged in protected conduct after the July 2018

Memorandum with no consequence.

        Mr. Pipito responds the Authority offers no compelling justification for restricting his

speech in matters of public concern. Mr. Pipito concedes the Authority provides justification for

speech restrictions inside the workplace but argues it does not offer any justification for restricting

speech outside the workplace. He argues simply because the Authority has not taken any action

against him since the July 2018 Memorandum does not mean it could not take some action now or

in the future. Mr. Pipito swears after circulating copies of the Court's February 21, 2019 Order in

work, the Authority "subjected him to interrogation" which he interpreted as a "disciplinary

interrogation ... as an effort to enforce the disciplinary memorandum and chill my right to free

speech." 139 We disagree this is evidence of any discipline in retaliation for speech on matters of

public concern because, as Mr. Pipito admits, his conduct in circulating copies of the Court's Order



                                                 22
occurred within the Facility and admittedly is not public speech on a matter of public concern, and

Mr. Pipito expressly abandoned any retaliation claim.

        Applying the Pickering balancing test, on one side we consider Mr. Pipito's interests and

the public's interest in the speech he contends is prohibited. On the other side of the scale, we

consider the Authority's interest in providing a safe, harassment-free workplace in response to

complaints by Mr. Pipito's co-workers.

        We may consider the type of speech Mr. Pipito believes is prohibited-for example,

whistleblowing by reporting Mr. Rodak to the Pennsylvania Depaiiment of Environmental

Protection or reporting the Authority for discriminatory hiring practices to the Equal Employment

Opportunity Commission-of significant interest to the public. But there is no evidence the July

2018 Memorandum does so. We cannot ignore tlie Authority has a Whistleblower Policy

"encourag[ing] all employees including Supervisors, acting in good faith, to report suspected or

actual wrongful conduct. ... " defined as "[a] serious violation of Authority policy; a violation of

applicable state and federal laws; ... " 140 There is no dispute Mr. Pipito read the Whistleblower

Policy before the July 2018 Memorandum and, at the time of its issuance, understood its

provisions. 141 We cannot ignore the Authority's Civility Policy which Mr. Pipito concedes he

received, read, and understood, 142 providing, inter alia, "[t]he Authority does not intend this Policy

to deprive any employee of his or her right to appropriate self-expression. Rather, it seeks to

maintain an environment in which people can feel safe, secure and continue to grow in their

occupation." 143 Mr. Pipito admits after the interchange with Mr. Rodak in November 2017

(prompting Mr. Rodak's harassment complaint), Mr. Pipito "filled a harassment or civility against"

Mr. Rodak for using foul language. 144



                                                 23
        Based on the record before us on summary judgment, the Authority's interests in creating

a safe, hostile-free workplace outweigh the interests of Mr. Pipito 's speech where, as here, there

is no evidence the July 2018 Memorandum would prohibit him from speaking on matters of public

concern.

                3. The July 2018 Memorandum is not void as facially overbroad.

        Although not entirely clear because the parties did not fully brief the issue, Mr. Pipito

alleges the July 2018 Memorandum is overbroad. Mr. Pipito alleges the July 2018 Memorandum

violates the First Amendment because it is overbroad in two instances; he is proscribed "from

discussing concerns about the Authority with anyone but a particular manager" and "from speaking

critically about certain personnel, irrespective of the circumstances." 145 Although Mr. Pipito

alleges these are "but examples," he provides no other argument in his summary judgment briefing

aside from arguing the July 2018 Memorandum "due to its overinclusiveness [sic], encroaches on

[his] ability to speak on matters of public concern." 146

        The Supreme Court recognizes a First Amendment overbreadth doctrine challenging the

facial validity of a statute. 147 The overbreadth doctrine "seeks to strike a balance between

competing social costs ... [o]n the one hand, the threat of enforcement of an overbroad law deters

people from engaging in constitutionally protected speech, inhibiting the free exchange of ideas.

On the other hand, invalidating a law that in some of its applications is perfectly constitutional-

particularly a law directed at conduct so antisocial that it has been made criminal-has obvious

harmful effects. In order to maintain an appropriate balance, we have vigorously enforced the

requirement that a statute's overbreadth be substantial, not only in an absolute sense, but also

relative to the statute's plainly legitimate sweep." 148



                                                   24
        "The first step in overbreadth analysis is to construe the challenged statute; it is impossible

to determine whether a statute reaches too far without first knowing what the statute covers." 149

"The next step is to determine 'whether the statute, as we have construed it, [pen]alizes a

substantial amount of protected expressive activity."' 150 We are directed by our Court of Appeals

to determine whether there is any "reasonable limiting construction ... that would render the policy

constitutional" before striking it as overbroad because the "doctrine is not casually employed." 151

        To the extent Mr. Pipito seeks summary judgment on the overbreadth doctrine, we deny it

because he failed to brief the issue. 152 Failing to do so, he has not met his burden of being entitled

to judgment as a matter oflaw.

            B. There is no evidence of injury-in-fact to satisfy constitutional standing.

        The Authority argues Mr. Pipito fails to show injury-in-fact sufficient to meet

constitutional standing requirements. Mr. Pipito chose to not address the Authority's standing

argument in response to its motion for summary judgment. 153

        To meet the "constitutional minimum of standing," Mr. Pipito must first "have suffered an

'injury in fact'-an invasion of a legally protected interest which is (a) concrete and particularized,

... ; and (b) 'actual or imminent, not 'conjectural' or 'hypothetical."' 154 "Second, there must be a

causal connection between the injury and the conduct complained of-the injury has to be "fairly

... trace[able] to the challenged action of the defendant, and not ... th[e] result [of] the independent

action of some third party not before the court." 155 And third, "it must be 'likely,' as opposed to

merely 'speculative,' that the injury will be 'redressed by a favorable decision. "' 156

       In the context of First Amendment litigation, "governmental action may be subject to

constitutional challenge even though it has only an indirect effect on the exercise of First

Amendment rights." 157 One making a constitutional challenge "must show he has sustained, or is

                                                  25
immediately in danger of sustaining, a direct injury as the result of that action." 158     While one

"does not have to await the consummation of threatened injury to obtain preventive relief' and it

is enough "if the injury is certainly impending," there must be a "realistic danger of sustaining a

direct injury as a result of' the challenged statute or proscription. 159

        In the "unique standing considerations" of First Amendment challenges, the Supreme

Court, "[i]n an effort to avoid the chilling effect of sweeping restrictions ... endorsed what might

be called a 'hold your tongue and challenge now' approach rather than requiring litigants to speak

first and take their chances with the consequences." 160 In a pre-enforcement challenge, a plaintiff

may satisfy the injury-in-fact requirement where he alleges "an intention to engage in a course of

conduct arguably affected with a constitutional interest, but proscribed by a statute, and there exists

a credible threat of prosecution thereunder." 161

           1. Mr. Pipito fails to adduce evidence of a realistic danger or credible threat of
                sustaining injury as a result of the July 2018 Memorandum.

       Mr. Pipito contends the July 2018 Memorandum at paragraph 1 "would ... prohibit [him]

from speaking to [Mr.] Rodak at church on matters of religion" and, at paragraph 2, "with [Mr.]

Appleton at a township meeting on matters of zoning policy" and both proscriptions would bar

Mr. Pipito "from sending [Mr. Rodak and Mr. Appleton] letters or pamphlets if he chose to run

for public office." 162 As for paragraph 3, Mr. Pipito contends it would prohibit him from "reporting

environmental violations committed by [Mr.] Rodak to the state Department of Environmental

Protection" and, in paragraph 6, prohibit him "from filing a complaint with the U.S. Equal

Employment Opportunity Commission against the Authority for racial discrimination in hiring." 163

       Mr. Pipito cites his deposition testimony describing the restraining effect of the July 2018

Memorandum on matters of public concern where he testified he would be concerned or


                                                    26
discouraged from knocking on Mr. Rodak' s door if Mr. Pipito ran for public office; 164 if a protest

occurred in Doylestown on a matter of public concern, he would be concerned about making any

contact with Mr. Rodak and would be concerned about contact with Mr. Rodak if he went to a

public meeting of the Authority's Board; 165 he would be similarly concerned to send campaign

literature to Mr. Appleton and attend a public protest or an Authority Board meeting for fear of

contact with Mr. Appleton; 166 he would be concerned to report any irregularity, for example of Mr.

Rodak "stealing time," to the Authority; 167 he would be concerned about reporting discrimination

to the Equal Employment Opportunity Commission and the Pennsylvania Human Relations

Commission; 168 and he would be concerned about reporting Dr. Raj put' s possible conflict of

interest to the Bucks County District Attorney or the state Ethics Commission. 169

        Mr. Pipito argues these are just examples of the "myriad ways" the July 2018

Memorandum, because of its "overinclusiveness, encroaches on [his] ability to speak on matters

of public concern." 170 Mr. Pipito offers no citation to the record showing he attempted to speak to

either Mr. Rodak or Mr. Appleton outside of work. He does not adduce evidence or an explanation

how the directive to "refrain from making any gesture/mocking/disparaging or derogatory

remarks/rumors to or about" Mr. Rodak, Mr. Appleton, or any other employee would bar a report

to the Department of Environmental Protection regarding environmental violations or how a

requirement he report personnel or human resource concerns directly to Mr. Andrews, the

Facility's Manager, would prohibit Mr. Pipito from filing a complaint with the EEOC for racial

discrimination in hiring, or any other conduct.

       In response, the Authority argues Mr. Pipito does not contend the July 2018 Memorandum

actually silenced any protected speech, only that it could chill his speech, and has not shown a

"realistic danger of sustaining a direct injury .... " 171 Instead, the Authority argues, Mr. Pipito

                                                  27
offers no record evidence "to support his interpretation of the directives in the Memorandum" and

simply argues since the July 2018 Memorandum does not explicitly state the directives apply only

to speech in the workplace we must assume the directives apply to outside the workplace. 172 Mr.

Pipito concedes if the July 2018 Memorandum "applied only to [his] speech on the job, then he

would have no First Amendment claim .... " 173

        The Authority contends when considering the record, Mr. Pipito's interpretation of the July

2018 Memorandum is unreasonable and not supported by any objective reading of it and the

surrounding circumstances. It first argues the July 2018 Memorandum only regulates Mr. Pipito's

speech in communicating to his co-workers at work and carrying out his official job duties at the

Authority. It cites the language of the July 2018 Memorandum itself stating its purpose is to

address Mr. Rodak's and Mr. Appleton's complaints of harassment by Mr. Pipito in the workplace

including his use of disparaging and derogatory remarks, foul language, and gossip at work; the

subject line of the July 2018 Memorandum reads "Harassment" and identifies its purpose as "to

document the complaints brought against you from Walter Appleton .. and Leonard Rodak ... "

and the Authority's responsibility "to provide a safe, harassment free and non-hostile work

environment to all employees at the time times within the Authority's premises." 174          The

Authority cites Mr. Pipito's deposition testimony agreeing the Authority has responsibility to

provide a safe, harassment free and non-hostile work environment for all employees on its

premises and agreeing the Authority has no responsibility to govern his behavior outside the

workplace. 175

       The Authority argues nothing in the July 2018 Memorandum bars Mr. Pipito from

engaging in protected speech outside the workplace. For example, paragraphs 1 and 2 "identify

permissible communications" Mr. Pipito "could engage in" with Messrs. Rodak and Appleton

                                                 28
"while doing his job" and do not, on their face, say the directives extend outside or work or apply

to Mr. Pipito as a private citizen. 176 Mr. Pipito testified he understood paragraph 3, prohibiting

Mr. Pipito from "making any gesture/mocking/ disparaging or derogatory remarks/rumors to or

about [Messrs.] Appleton, Rodak or any other employees," to pertain to the harassment complaints

made by Messrs. Rodak and Appleton and the proscribed conduct is the same as prohibited by the

Authority's Civility Policy, a policy he concedes does not violate his constitutional rights. 177

        The Authority argues paragraph 4-prohibiting Mr. Pipito from "engag[ing] in any

discussions regarding [Mr.] Rodak and [Mr.] Appleton with other employees,"-"should have

been clear was aimed at [Mr. Pipito' s] conduct complained of by" Messrs. Rodak and Appleton

and are contained in the Authority's Civility Policy. Mr. Pipito testified he does not contest

paragraph 5 of the July 2018 Memorandum, requiring him to comply with the Authority's Civility

Policy, and admitted the Civility Policy "does not violate my constitutional rights." 178 The Civility

Policy, which Mr. Pipito concedes he received, read, and understood, 179 provides, inter alia, "[t]he

Authority does not intend this Policy to deprive any employee of his or her right to appropriate

self-expression. Rather, it seeks to maintain an environment in which people can feel safe, secure

and continue to grow in their occupation." 180 In fact, Mr. Pipito testified after the interchange with

Mr. Rodak in November 2017 (prompting Mr. Rodak's harassment complaint), Mr. Pipito "filled

a harassment or civility against" Mr. Rodak for using foul language. 181

       The Authority argues Mr. Pipito's subjective belief the July 2018 Memorandum prohibits

him from engaging in protected speech does not constitute a "realistic danger" of a constitutional

violation. For example, Mr. Pipito testified the July 2018 Memorandum prohibits him from

reporting corruption at the Facility. 182 But Mr. Pipito testified he received, read, and understood

the Authority's Whistle blower Policy protecting employees who report "alleged wrongful conduct

                                                 29
to a designated Authority official or public body." 183 Mr. Pipito conceded no one at the Authority

told him the July 2018 Memorandum modified or superseded the Whistleblower Policy. 184

        Mr. Pipito testified he did not have concerns about paragraph 6 because reporting

"personnel/human relations concerns" directly to his supervisor Mr. Andrews is "the management

tree you follow." 185 He testified no one from the Authority ever told him at the two meetings he

had regarding harassment complaints before Dr. Raj put issued the July 2018 Memorandum, or at

any time, the July 2018 Memorandum restricted conduct outside the workplace. 186 His counsel

then improperly interposed a speaking objection. 187

        The coached Mr. Pipito then clarified his testimony identifying protected speech prohibited

by the July 2018 Memorandum as "I can't go to counsel. I can't go to the DEP. I can't go to the

DA's office. I can't approach any political person, any agency. I'm not allowed to contact anyone"

and, specifically, he cannot "go to the DA's office" regarding the "corruption in and out of my

facility" and the July 2018 Memorandum prohibits him from contact "on the golf course, ... the

sewer plant, ... the Burger King" and is "not allowed to discuss with the manager at McDonald's

... I'm having a bad day and say, this guy over here." 188

        Despite his testimony, Mr. Pipito engaged in protected speech both inside and outside of

work without an adverse response. Mr. Pipito admittedly filed a complaint with the Pennsylvania

Labor Relations Board in September 2018 about the July 2018 Memorandum. 189 On June 13,

2019, Mr. Pipito published a copy of our February 21, 2019 Order denying the Authority's Motion

to dismiss in a common area of the Facility for all employees to see with a notation "[a] Federal

Judge has ruled we have the right to speak on matters of Public Concern!" 190 And at some point in

2019, Mr. Pipito either contacted, or "tried" to contact a local newspaper. There is no evidence the

Authority took action against Mr. Pipito for his post-July 2018 Memorandum protected conduct.

                                                30
         Applying the summary judgment standard to the cross-motions for summary judgment,

we find no genuine issue of material fact on the issue of injury-in-fact. Although Mr. Pipito need

not "await the consummation of a threatened injury to obtain preventive relief," we have no record

evidence of a "realistic" or "immediate" danger or credible threat of any disciplinary action,

including termination, taken by the Authority against him. At best, we have Mr. Pipito's belief if

he wanted to speak on matters of public concern, he would suffer discipline at work. There is

nothing in the record to support this contention and, in fact, the record shows the Authority did not

discipline him when he exercised protected conduct post-July 2018 Memorandum.

            C. Dr. Rajput is entitled to qualified immunity and the Monell claim against the
               Authority fails.

        Even assuming Mr. Pipito satisfied constitutional standing and assuming the July 2018

Memorandum chilled Mr. Pipito' s speech as a citizen on matters of public concern and the

Authority did not have adequate justification for issuing it, we enter summary judgment in the

Authority's favor on his claims against Dr. Rajput and the Authority. Dr. Rajput is entitled to

qualified immunity and there is no evidence of an unconstitutional custom or policy to establish

liability against the Authority under a Monell theory. 191

                1. Dr. Rajput is entitled to qualified immunity.

        "Qualified immunity attaches when an official's conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have known." 192

A clearly established right is one that is "sufficiently clear that every reasonable official would

have understood that what he is doing violates that right." 193

       Although the Supreme Court's decisions on qualified immunity "[do] not require a case

directly on point for a right to be clearly established, existing precedent must have placed the

                                                 31
statutory or constitutional question beyond debate." 194 The clearly established right must be

defined with specificity and the Supreme Court's recent decisions "repeatedly" instruct "courts ...

not to define clearly established law at a high level of generality." 195 We are directed by the Court

"immunity protects all but the plainly incompetent or those who knowingly violate the law." 196

The qualified immunity analysis is "guided by two questions: (1) did the government actor violate

a constitutional right? and (2) was that right 'clearly established' at the time of the challenged

conduct?" 197

        Dr. Raj put argues the July 2018 Memorandum did not violate a clearly established right he

reasonably should have known at the time: Mr. Pipito's foul language, derogatory remarks, and

rumor-spreading in the workplace, as complained of by Mr. Rodak and Mr. Appleton, and is not

protected speech and within the Authority's power to regulate; there are no decisions from the

Supreme Court or our Court of Appeals addressing the same or analogous circumstances; Mr.

Pipito does not allege retaliation; the Authority issued the July 2018 Memorandum only to Mr.

Pipito to address workplace harassment and approved by legal counsel; and Mr. Pipito does not

allege the July 2018 Memorandum has barred him from engaging in protected speech, but only it

could be interpreted as overbroad and implicate protected speech. 198

        Mr. Pipito responds Dr. Rajput fails to meet his burden to show he is entitled to qualified

immunity. 199 Mr. Pipito argues we cannot, on summary judgment accept the Authority's "benign

reading" of the July 2018 Memorandum and we must draw all reasonable inferences in his favor.

Mr. Pipito argues his rights are clearly established under case law from our Court of Appeals. 200

       The case law cited by Mr. Pipito to support his "clearly established" argument is

distinguishable. In Dougherty, the Philadelphia School District fired one if its administrators after

he contacted a newspaper to report the Superintendent's alleged wrongdoing in awarding a

                                                 32
contract. 201 Our Court of Appeals found the District's termination of the administrator for

whistleblowing a violation of clearly established rights because "it has been settled that a State

cannot condition public employment on a basis that infringes the employee's constitutionally

protected interest in freedom of expression. " 202 Dougherty is distinguishable. 203 Unlike the

plaintiff in Dougherty, Mr. Pipito does not claim First Amendment retaliation; the Authority has

not terminated him or disciplined him; and we already found it does not restrict his speech on

matters of public importance and, even if it did, the Pickering balancing test favors the Authority.

        Mr. Pipito cites no cases where a disciplinary memorandum issued by a governmental

employer to address allegations of harassment in the workplace violates a clearly established right.

There is no basis to find Dr. Raj put reasonably should have known that the July 2018

Memorandum, designed to address Mr. Rodak's and Mr. Appleton's complaints of harassment

against Mr. Pipito, imposed unconstitutional limitations on Mr. Pipito's protected speech. If we

were to accept Mr. Pipito's argument, every disciplinary memorandum issued by a government

employee in response to a personnel issue would run afoul of the First Amendment. 204

                2. The Monell claim against the Authority fails.

        The Authority next argues Mr. Pipito's claim against it fails because Dr. Rajput is entitled

to qualified immunity and there is no evidence to support a Monell claim. Mr. Pipito responds

even if Dr. Rajput is entitled to qualified immunity it does not mean his claim against the Authority

fails. This is correct but misses the issue. The Authority "may not be held liable for constitutional

torts under§ 1983 on a vicarious liability theory rooted in respondeat superior .. .. " 205 As a matter

of law, then, the Authority cannot be held liable for Dr. Raj put' s actions.

       The only liability theory against the Authority available to Mr. Pipito is under Monell.

Under the Supreme Court's decision in Monell, the Authority can only be liable under section 1983
                                                  33
"when the alleged constitutional transgression implements or executes a policy, regulation or

decision officially adopted by the governing body or informally adopted by custom."206 There are

two ways to maintain a section 1983 claim against a municipality: "[a] plaintiff may put forth that

an unconstitutional policy or custom of the municipality led to his or her injuries ... or that they

were caused by a failure or inadequacy by the municipality that 'reflects a deliberate or conscious

choice,' .... " 207 A "[p ]olicy is made when a decisionmaker possess[ing] final authority to establish

municipal policy with respect to the action issues an official proclamation, policy, or edict."208 A

"[ c]ustom, on the other hand, can be proven by showing that a given course of conduct, although

not specifically endorsed or authorized by law, is so well-settled and permanent as virtually to

constitute law. " 209

        We already found the July 2018 Memorandum does not offend the First Amendment and,

with no unconstitutional policy or custom, Mr. Pipito' s Monell claim fails.

        III.     Conclusion

        We grant the Authority's and Dr. Rajput's Motion for summary judgment in the

accompanying Order and deny Mr. Pipito's Motion for summary judgment. The Authority's and

Dr. Rajput's July 2018 Memorandum does not restrict Mr. Pipito's right to protected speech on

matters of public concern. It addresses workplace conduct with the Authority's premises. With

the benefit of extensive discovery, Mr. Pipito's strained arguments based on the absence of

repeating the phrase "at work" after each direction lacks merit. As both parties concede in cross-

moving for summary judgment, there are no genuine issues of material fact requiring a jury

evaluation. The July 2018 Memorandum addresses a public employer's confirmation of

procedures in the workplace to mitigate further acrimony and grievances between Mr. Pipito and

his co-workers. Even if the July 2018 Memorandum could be stretched by some objectively

                                                 34
unreasonable interpretation to affect his ability to express speech on matters of public concern, the

Authority had adequate justification, Mr. Pipito admittedly lacks an injury in fact necessary for

constitutional standing, Dr. Rajput is entitled to qualified immunity, and there is no basis to hold

the Authority responsible under a Monell theory. Mr. Pipito is thus left with what he admittedly

understood right after the July 2018 Memorandum: it involved disciplinary procedures at his public

employment workplace. He cannot transform disciplinary steps towards public employees relating

solely to pending harassment claims into a First Amendment claim.




1
  Our Policies require a Statement of Undisputed Material Facts ("SUMF") and an appendix in
support of summary judgment. The parties prepared a Joint Appendix in support of their cross-
motions for summary judgment (ECF Doc. No. 32-4 through 32-14). References to the Joint
Appendix are by Bates number, for example, "la." Defendants filed their Motion for summary
judgment and supporting memorandum of law at ECF Doc. No. 32 and 32-2 and SUMF at ECF
Doc. No. 32-3 ("Authority's SUMF"). Mr. Pipito filed his Motion for summary judgment and
supporting memorandum of law at ECF Doc. Nos. 33, 33-1 and SUMF at 34 ("Pipito SUMF").
The Authority responded to Mr. Pipito's Motion at ECF Doc. No. 37 and to Pipito's SUMF at ECF
Doc. No. 38 ("Authority's Response to SUMF"). Mr. Pipito responded to the Authority's Motion
at ECF Doc. No. 39 and the Authority's SUMF at ECF Doc. No. 36 ("Pipito Response to SUMF").
The Authority filed a reply brief at ECF Doc. No. 40. Mr. Pipito attaches "exhibits" to his
Response to the Authority's SUMF violating our Policies requiring all exhibits or affidavits to be
included in an appendix consecutively Bates stamped.
2
  The Authority is a municipal authority organized under the laws of the Commonwealth of
Pennsylvania. Pipito SUMF at ,-r,-r 3, 7, 8, 9 (ECF Doc. No. 34).
3
    ECF Doc. No. 34 at ,-r 12.
4
    Joint Appendix 447a-527a (ECF Doc. No. 32-9).
5
    Authority SUMF at ,-r 76 (ECF Doc. No. 32-3).
6
    Joint Appendix 486a (ECF Doc. No. 32-9).


                                                35
7    Id. 496a-498a.


9
     Id. 519a-527a.
10
     Id. 519a.
11
     ECF Doc. No. 32-3 at, 19.
12
   Id. at, 31. Mr. Pipito denies this asserted fact because the citation to the record cited by the
Authority "does not support his factual assertion." See ECF Doc. No. 36 at, 31. Mr. Pipito cannot,
in good faith, dispute this assertion. He swore he is required to report an overflow to Mr. Rodak:
"Yes .... it's in the standard operating procedures that anything out of place or processes or
mechanical failure [Mr. Rodak] needs to be notified." See ECF Doc. No. 32-6 at 6 (we use the
pagination assigned by the CM/ECF docketing system).
13
   ECF Doc. No. 32-3 at,, 35-36. Mr. Pipito again denies this basic fact, arguing "[t]hese are not
purported statements of fact based on competent record evidence. They are statements included in
an arbitrator's opinion. An arbitrator's opinion does not substitute for competent record evidence."
See ECF Doc. No. 36 at,, 34-37. Mr. Pipito's denial is improper. He fails to provide us with
citations in the record contradicting the fact Mr. Rodak notified Dr. Rajput of the overflow and, at
Dr. Rajput's direction, Mr. Rodak notified the Department of Environmental Protection. Federal
Rule of Civil Procedure 56(c)(1) requires Mr. Pipito, as the "party asserting that a fact cannot be
or is genuinely disputed," to support his assertion by "citing to particular parts or materials in the
record, including depositions, documents, electronically stored information, affidavits or
declarations, stipulations ... , admissions, interrogatory answers or other materials; or showing that
the materials cited do not establish the absence or presence of a genuine dispute, or that an adverse
party cannot produce admissible evidence to support the fact." Fed.R.Civ.P. 56(c)(l)(A), (B). He
failed to do so, simply denying, with no citation to the record, somehow the arbitrator's opinion is
not "competent record evidence." The arbitrator's opinion is in the record.
14
     ECF Doc. No. 32-3 at, 42.
15
     Id. at, 43.
16
  ECF Doc. No. 34 at, 9. At the time of the overflow incident, Mr. Pipito served as the Shop
Steward as elected by Union members in December 2013 for a three-year te1m. Complaint at, 14
(ECF Doc. No. 1). Mr. Rodak served as Union Chairman as elected by Union members. ECF
Doc. No. 32-3 at,, 65-66. In December 2016, Mr. Pipito ran for the position of Union Chairman
but lost to Mr. Rodak in an election. Id. at, 67. Mr. Pipito has not served in the position of Shop
Steward since the December 2016 election. Id. Mr. Rodak continues to hold the position of Union
Chairman at the Facility. Id. at, 68.            36
 17
      ECF Doc. No. 32-3 at 1145-47.
 18
      Id. at 11 48-49.
 19
      Id. at 1153-54.
20
      Joint Appendix 733a (ECF Doc. No. 32-14).
21
      Joint Appendix 529a-530a (ECF Doc. No. 32-9).
22
      Joint Appendix 529a (ECF Doc. No. 32-9).
23    Id.
24
      Id. 530a.
25
  Pipito Response to SUMP at 11 105-106 (ECF Doc. No. 36); Joint Appendix at 82a (ECF Doc.
No. 32-6).

26    Id.
27
      Joint Appendix at 530a (ECF Doc. No.32-9).
28
      Joint Appendix 82a (ECF Doc. No. 32-6).
29
  Mr. Andrews is employed by the Authority as the engineering assistant and wastewater treatment
plant manager. He is the supervisor of both Mr. Pipito and Mr. Rodak. Joint Appendix at 551a-
553a (ECF Doc. No. 32-10).
30
      ECF Doc. No. 32-3 at 1108.
31
      Id. at 1123.
32
      Id. at 1 124.
33
      Id. at 1125.
34
      Joint Appendix 547a (ECF Doc. No. 32-9).

35    Id.

36    Id.
37
      Joint Appendix 558a-559a (ECF Doc. No. 32-10).
38
  Joint Appendix at 90a (ECF Doc. No. 32-6). There is a dispute regarding whether Mr. Pipito
made a complaint about Mr. Rodak's behavior; Mr. Pipito's notes and his deposition testimony
                                            37
suggest he made an oral complaint to Mr. Andrews about Mr. Rodak but the Authority does not
believe Mr. Pipito submitted a formal written complaint. See ECF Doc. No. 32-3 at ,r,r 133-134.
39
     Joint Appendix at 90a (ECF Doc. No. 32-6); 559a (ECF Doc. No. 32-10).

40   Id.
41
     Joint Appendix 561a-562a (ECF Doc. No. 32-10).

42   Id.

43   Id.
44
     ECF Doc. No. 32-3 at ,r 147.
45
     Id. at ,r,r 148-149.
46
     Id. at,r,r 151-152.
47
     Joint Appendix 564a; ECF Doc. No. 32-2 at ,r,r 153-157.

48   Id.
49
     Joint Appendix at 98a-99a (ECF Doc. No. 32-6); 677a-678a (ECF Doc. No. 32-11).
5
 o ECF Doc. No. 36 at ,r,r 153-157.

51
     ECF Doc. No. 32-2 at ,r 158.
52
     Id at ,r 161.
53
     ECF Doc. No. 36 at ,r 161.
54
     ECF Doc. No. 32-2 at ,r 164.
55
     Id. at,r,r 165-170.
56
     Joint Appendix 2a (ECF Doc. No. 32-5).
57
     Id. (emphasis added).
58   Id

59   Id.
60
     Joint Appendix 100a-102a (ECF Doc. No. 32-6).
61
     Id. 102a.
                                                38
62
     ECF Doc. No. 32-3 at 1224.
63
     Id. at 1125.
64
     Id. at 1126.
65   Joint Appendix 604a-607a (ECF Doc. No. 32-10); l 12a-113a (ECF Doc. No. 32-6).
66
     Joint Appendix 111 a-112a (ECF Doc. No. 32-6).
67
     Id.llla.
68
     ECF Doc. No. 36 at 1228.
69
     Joint Appendix 126a (ECF Doc. No. 32-6).
70
   Joint Appendix 567a (ECF Doc. No. 32-10) (emphasis added). We cannot locate in the record
the August 3, 2018 formal discipline referred to by Mr. Pipito.
71
   Mr. Pipito's complaint appears to plead a retaliation claim alleging the Authority and Dr. Rajput
"embarked on a campaign to ruin his career, and his life" ever since his election to the Shop
Steward position in December 2013 and "in their zeal for retribution they disciplined him" through
the July 2018 Memorandum "in a fashion that violates [his] First Amendment rights." ECF Doc.
No. 1 at 111, 14-18. Mr. Pipito alleges his union activity "did not sit well with management" and
Dr. Rajput told him "more than once ... 'the union does not run the plant, I do."' Id. at 115. He
also alleges the Authority "sicced the Pennsylvania Department of Environmental Protection on
[him]" in August 2015 after an arbitrator "reinstated" him to his job with back pay, the Authority
"coaxed" the Department of Environmental Protection to "bring charges" against him, and the
"campaign of retaliation continues" through the July 2018 Memorandum. Id. at 11 19-22.
Although Mr. Pipito appears to plead a retaliation claim for union activity, Mr. Pipito confirmed
he is not pursuing a retaliation claim and clarified his action is "exclusively a case for a First
Amendment violation in that the disciplinary memorandum on its face, is overbroad and
unlawfully encroaches on his First Amendment rights. He does not present a claim for unlawful
retaliation under any statute or Constitutional provision." ECF Doc. No. 6 at 3 nn. 2-3.
72
     ECF Doc. No. 1 at 1126-27.
73   Id.
74
     Id. at 1135-38.
75
     ECF Doc. No. 32-3 at 11237-250.
76   Id.
                                                39
77
     Id. at~ 252.
78
  Id. at~~ 253-255. Both Mr. Pipito and Ms. Dunn took notes of the April 18, 2019 meeting. See
Joint Appendix at 617a, 619a (ECF Doc. No. 32-10).
79
     ECF Doc. No. 32-2 at~ 256.
80
    Joint Appendix at 126a (ECF Doc. No. 32-2). At his May 24, 2019 deposition, Mr. Pipito
testified he "tried" to contact a reporter at the Bucks County Courier Times "a few months ago."
Id.
81
  Joint Appendix 692a (ECF Doc. No. 32-13; Dr. Rajput Declaration at~ 64 (ECF Doc. No. 32-
13)
82
     ECF Doc. No. 36 at~ 213.
83
     Id. at~212.
84
  Joint Appendix 692a (ECF Doc. No. 32-13); Dr. Rajput Declaration at~ 65 (ECF Doc. NO. 32-
13); Joint Appendix 569a (ECF Doc. No. 32-10).
85
   Summary judgment is proper when "the movant shows that there is no genuine issue as to any
material fact and that the moving party is entitled to a judgment as a matter oflaw." Fed.R.Civ.P.
56(a). "Material facts are those 'that could affect the outcome' of the proceeding, and 'a dispute
about a material fact is 'genuine' if the evidence is sufficient to permit a reasonable jury to return
a verdict for the non-moving party."' Pearson v. Prison Health Serv., 850 F.3d 526, 534 (3d Cir.
2017) (quoting Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir. 2011)). On a motion for
summary judgment, "we view the facts and draw all reasonable inferences in the light most
favorable to the nonmovant." Pearson, 850 F.3d at 533-34 (3d Cir. 2017) (citing Scott v. Harris,
550 U.S. 372, 378 (2007)). "The party seeking summary judgment 'has the burden of
demonstrating that the evidentiary record presents no genuine issue of material fact."' Parkell v.
Danberg, 833 F.3d 313, 323 (3d Cir. 2016) (quoting Willis v. UPMC Children's Hosp. of
Pittsburgh, 808 F.3d 638, 643 (3d Cir. 2015)). If the movant carries its burden, "the nonmoving
party must identify facts in the record that would enable them to make a sufficient showing on
essential elements of their case for which they have the burden of proof." Willis, 808 F .3d at 64 3
(citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). "If, after adequate time for discovery,
the nonmoving party has not met its burden, pursuant to Federal Rule of Civil Procedure 56, the
court must enter summary judgment against the norunoving party." Willis, 808 F.3d at 643 (citing
Celotex Corp., 477 U.S. at 322-323).

"This standard does not change when the issue is presented in the context of cross-motions for
summary judgment." Auto-Owners Ins. Co. v. Stevens & Ricci Inc., 835 F.3d 388, 402 (3d Cir.
2016) (quotingAppelmans v. City ofPhila., 826 F.2d 214,216 (3d Cir. 1987)). "When both parties
                                             40
move for summary judgment, '[t]he court must rule on each party's motion on an individual and
separate basis, determining, for each side, whether a judgment may be entered in accordance with
the Rule 56 standard.'" Auto-Owners Ins. Co., 835 F.3d at 402 (quoting l0A Charles Alan Wright
et al., FEDERAL PRACTICE & PROCEDURE§ 2720 (3d ed. 2016)).
86
      Monell v. Dept. of Soc. Servs., 436 U.S. 658 (1978).
87
  ECF Doc. No. 32-2. Entering summary judgment in favor of the Authority and against Mr.
Pipito, we do not address the punitive damages issue.
88
      ECF Doc. No. 33-1.
89
      ECF Doc. No. 39.
90
      ECF Doc. No. 36 at -if 182.
91
      ECF Doc. Nos. 33, 39.
92
      ECF Doc. No. 1 at -if-if 26-27; ECF Doc.No. 33-1 at 6; ECF Doc. No. 39 at 5.
93
      ECF Doc. No. 33-1 at 6; ECF Doc. No. 39 at 5.

94    Id.

95    Id.
96
      Joint Appendix 123a (ECF Doc. No. 32-6).
97
      Id. 124a.

98    Id.

99    Id.
100
       Id. 124a-125a.
101
       Id. 125a.
102
    ECF Doc. Nos. 32, 37. The Authority's primary argument is Mr. Pipito lacks constitutional
standing because there is no evidence of injury-in-fact. We address the standing issue below.
103
       US. v. Nat'! Treasury Employees Union, 513 U.S. 454,465 (1995).
104
      Connickv. Myers, 461 U.S. 138, 147 (1983).
105
   0 'Donnell v. Knott, 283 F.Supp. 3d 286,304 (E.D. Pa. 2017) (citing Brammer-Hoelter v. Twin
Peaks Charter Acad., 492 F.3d 1192, 1209 (10 th Cir. 2007)).
                                              41
106
      Nat'! Treasury Employees Union, 513 U.S. at 468.
107
   De Ritis v. McGarrigle, 861 F.3d 444, 452 (3d Cir. 2017) (citing Munro v. Cent. Bucks Sch.
Dist., 805 F.3d 454,466 (3d Cir. 2015)).
108
    Pickering v. Bd. of Educ. of Twp. High School Dist. 205, Wills Cnty., Illinois, 391 U.S. 563
(1968). The Pickering framework, "most often applied in the retaliation context," is also applied
to "assessing prospective restrictions on government employee speech." Moonin v. Tice, 868 F.3d
853, 861 (9 th Cir. 2017) (citing Nat'l Treasury Employees Union, 513 U.S. at 465-68; Gibson v.
Office of Attorney Gen., 561 F.3d 920, 926-27 (9 th Cir. 2009)).
109
      Garcetti v. Ceballos, 547 U.S. 410,418 (2006) (citing Pickering, 391 U.S. at 568).
110
      Garcetti, 547 U.S. at 418.
111
      Garcetti, 547 U.S. at 410 (citing Pickering, 391 U.S. at 568).
112
      Connick, 461 U.S. at 141 (footnote omitted).
113
      Id., at 141.
114
      Id., at 142.
115
      Id., at 143.
116
      Id., at 143 (footnotes omitted).
117
      Id. at 144-45.
118
      Id., at 146 (citations omitted).
119
      Id., at 14 7 (citation omitted).
120
      Id., at 147.
121
   Id., at 147-48 and n. 7. See also, Munro v. Central Bucks Sch. Dist., 805 F.3d 454,466 (3d Cir.
2015) (citations omitted) ("[t]he question of whether or not speech is protected by the First
Amendment constitutes a question of law").
122
      ECF Doc. No. 36 at ,r,r 105-106; Joint Appendix at 82a (ECF Doc. No. 32-6).
123
      Joint Appendix at 2a (ECF Doc. No. 32-5).
124
    Mr. Pipito makes much of our February 21, 2019 Order as having "already determined that the
[July 2018 Memorandum] 'prohibits Mr. Pipito from saying or writing anything negative about
his negative employees; by logical extension it also plausibly prohibits him from saying or writing
                                                 42
anything negative about his employer"' and as having "explained" to the Authority it "continue[s]
to miss the mark as to the crux of the issue." See ECF Doc. No. 11 at 111; ECF Doc. No. 39 at 2.
Our February 21, 2019 Order addressed the Defendants' motion to dismiss where we measured,
as we must on a motion to dismiss, whether Mr. Pipito' s complaint stated a plausible First
Amendment claim. We are now at summary judgment and have the benefit of a full record.
125
   Joint Appendix 567a (ECF Doc. No. 32-10) (emphasis added). We cannot locate in the record
the August 3, 2018 formal discipline referred to by Mr. Pipito.
126
      Garcetti, 547 U.S. at 420 (quoting Connick, 461 U.S. at 154).
127
      Id., at 418.
128
      Pickering, 391 U.S. at 568.

129   Id.

130
      De Ritis, 861 F.3d at 457-58 (citing Pickering, 391 U.S. at 573).
131
      Munro, 805 F.3d at 472 (quoting Miller v. Clinton Cnty., 544 F.3d 542,549 n. 2 (3d Cir. 2008)).
132
      Id. (quoting Dougherty v. Sch. Dist. of Phila., 772 F.3d 979,991 (3d Cir. 2014)).
133
      Id., at 472 (quoting Miller, 544 F.3d at 548).
134
      Id. (quoting Miller, 544 F.3d at 549 n. 2).
135
      Joint Appendix 82a (ECF Doc. No. 32-6); ECF Doc. No. 36 at 1106.
136
      ECF Doc. No. 36 at 11136-142; Joint Appendix 97a (ECF Doc. No. 32-6).
137
   Joint Appendix 612a, 614a, 615a (ECF Doc. No. 32-10); Declaration of Dr. Rajput at 173 (ECF
Doc. No. 32-13); Joint Appendix 693a (ECF Doc. No. 32-13). Mr. Pipito denied Mr. Rodak filed
a Union grievance because he has not seen it and the "jury need not believe [Dr.] Rajput." Pipito
ECF Doc. No. 36 at 1258.
138
      See Section II.B. infra.
139
      Pipito Declaration at 12 (ECF Doc. No. 36-3).
140
      Joint Appendix 519a (ECF Doc. No. 39-2).
141
      ECF Doc. No. 32-3 at 11 85-86; ECF Doc. No. 36 at 11 85-86.
142
      Joint Appendix 109a (ECF Doc. No. 32-6).
143
      Joint Appendix 486a (ECF Doc. No. 32-9). 43
144
      Joint Appendix 86a (ECF Doc. No. 32-6).
145
      ECF Doc. No. 1 at iii\ 26-27.
146
      See ECF Doc. No. 33-1 at 6; ECF Doc. No. 39 at 5.
147
      United States v. Stevens, 559 U.S. 460, 473 (2010).
148
   United States v. Williams, 553 U.S. 285, 292 (2008); McCauley v. Univ. of the Virgin Islands,
618 F.3d 232,241 (3d Cir. 2010).
149
      McCauley, 618 F.3d at 241-42 (quoting Williams, 553 U.S. at 293).
150
      Id., at 242 (quoting Williams, 533 U.S. at 297).
151
      Id., at 242
152
    Defendants moved for summary judgment on Mr. Pipito's claim under the overbreadth doctrine
and argued any claim under the doctrine fails both in their brief in support of summary judgment
(ECF Doc. No. 32-2 at 6, n.2) and their brief in opposition to Mr. Pipito's Motion for summary
judgment (ECF Doc. No. 37 at 8, n.2). Mr. Pipito did not address the overbreadth doctrine in
either his moving brief or opposition brief, and abandoned any claim under the overbreadth
doctrine, to the extent his complaint alleges such a claim. See Glenn v. Raymour and Flanigan,
832 F.Supp. 2d 539, 547 (E.D. Pa. 2011) (plaintiff abandoned harassment, hostile work
environment, and retaliation claims "by failing to address them in his response to [Defendant's]
motion for summary judgment") (collecting cases); Evans v. Nine West Grp., Inc., No. 00-4850,
2002 WL 550477, at* 4 (E.D. Pa. Apr. 15, 2002) (finding plaintiffs claim abandoned when "not
defended in her opposition to defendant's motion" for summary judgment) (collecting cases).
153
      See ECF Doc. No. 39.
154
   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (internal citations and footnote
omitted).
155
      Id., at 560-61 (citation omitted).
156
      Id., at 561 (citation omitted).
157
   Laird v. Tatum, 408 U.S. 1, 12-13 (1972) (plaintiffs challenged Department of the Army's
surveillance of civilian political activity as chilling the exercise of First Amendment rights).
158
      Id. (citing Ex parte Levitt, 302 U.S. 633,634 (1937)).
159
    Babbitt v. United Farm Workers Nat'! Union, 442 U.S. 289, 298 (1979) (citing O'Shea v.
Littleton, 414 U.S. 488,494 (1974).
                                           44
160
    Arizona Right to Life Political Action Comm. v. Bayless, 320 F.3d 1002, 1006 (9 th Cir. 2003)
(citing Dombrowski v. Pfister, 380 U.S. 479,486 (1965); Pennsylvania v. West Virginia, 262 U.S.
553, 593 (1923)).
161
   Susan B. Anthony List v. Driehaus, 573 U.S. 149, 159-60 (2014) (quoting Babbitt, 442 U.S. at
298).
162
    ECF Doc. No. 33-1 at 6; ECF Doc. No. 39 at 5. Under paragraphs 1 and 2, Mr. Pipito may
have "no contact whatsoever" with "Leonard Rodak except reporting problems pertaining to the
plant operation" and with "Walter Appleton except in an emergency situation and/or as specified
in the [Facility's Standard Operating Procedures]."
163
    ECF Doc. No. 33-1 at 6; ECF Doc. No. 39 at 5. Paragraphs 3 and 6 require Mr. Pipito to
"[r]efrain from making any gesture/mocking/disparaging or derogatory remarks/rumors to or about
Walter Appleton, Leonard Rodak or any other employees" and "[p]resent any [Facility]
Personnel/Human Resource concerns directly to Michael Andrews, P.E., [Facility] Manager."
164
      Joint Appendix 123a (ECF Doc. No. 32-6).
165
      Id. 124a.
166   Id.

167   Id.
168
      Id. 124a-125a.
169
      Id. 125a.
170
      ECF Doc. No. 33-1 at 6-7.
171
      ECF Doc. No. 32-2 at 5-9; ECF Doc. No. 37 at 7.
172
      ECF Doc. No. 37 at 8.
173
      ECF Doc. No. 39 at 1.
174
  Memorandum at Joint Appendix 2a (ECF Doc. No. 32-5); Mr. Rodak's complaint at 528a (ECF
Doc. No. 32-9); Mr. Appleton's complaint at 560a (ECF Doc. No. 32-10) (emphasis added).
175
      Joint Appendix 100a-101a (ECF Doc. No. 32-6).
176
      ECF Doc. No. 32-3 at 15 (we use the pagination assigned by the CM/ECF docketing system).
177
      Joint Appendix 101a-102a (ECF Doc. No. 32-6).
178
      Id. 104a.                                  45
179
      Id. I 09a.
180
      Joint Appendix 486a (ECF Doc. No. 32-9).
181
      Joint Appendix 86a (ECF Doc. No. 32-6).
182
      Id. 105a.
183
      Joint Appendix 521a (ECF Doc. No. 32-9); Joint Appendix 109a-110a (ECF Doc. No. 32-6).
184
      Joint Appendix 110a (ECF Doc. No. 32-6).
185
      Id. 104a (ECF Doc. No. 32-6).
186   Id.
187
   At Mr. Pipito's deposition, Defendants' counsel went through each of the six paragraphs in the
July 2018 Memorandum and, for each paragraph, asked Mr. Pipito if he understood the directive
of each paragraph to apply to the workplace. Joint Appendix 101a-105a (ECF Doc. No. 32-6).
For directives 1 and 2-no contact with Mr. Rodak and Mr. Appleton, with limited exceptions-
Mr. Pipito testified he agreed the directives applied to conduct at work and he understood both
directives. Joint Appendix 101a. When asked by Defendants' counsel, Mr. Jones, whether he
agreed the type of conduct described in directive 3-refraining from making gestures/
mocking/disparaging or derogatory remarks/ rumors about Mr. Rodak or Mr. Appleton or any
other employees-applied to his conduct while in the workplace, Mr. Pipito's counsel, Mr.
Weinstein, objected adding "It doesn't say that." Joint Appendix at 102a. Mr. Pipito then testified
he believed the "whole memo" is "just period. It's a blanket. It's not just in the workplace. It
doesn't say that it's only in the workplace. It doesn't say it's only outside the workplace." Id.

When Mr. Jones asked Mr. Pipito whether his testimony applied only to directive 3 because he
testified he understood directives 1 and 2 applied to his conduct in the workplace, Mr. Weinstein
objected to the form of the question adding "[t]hat doesn't reflect what he just testified to." Id.
Mr. Pipito then changed his testimony after objections from his counsel such as "[t]hat's not what
he [Mr. Pipito] said." Id.

Mr. Jones then attempted to clarify and asked Mr. Pipito:

            Q: Now, you claim that the directives in the memo that we've described violate your first
            amendment constitutional rights to free speech. Based on what we just went through, your
            - the concerns that you have with items No. 1 through No. 4, correct?

Mr. Pipito did not respond, because Mr. Weinstein objected, and counsel had the following
exchange on the record:
                                                   46
       Mr. WEINSTEIN: That's not correct. It mischaracterizes his testimony. I think he's
       mentioned several times.

       Mr. JONES: Please don't do speaking objections.

       Mr. WEINSTEIN: Please don't mischaracterize-

       Mr. JONES: I'm not mischaracterizing-

       Mr. WEINSTEIN: He's testified several times that all of these are sweeping outside of
       work.

       Mr. JONES: Counsel, you are coaching the witness by your objections. You can make an
       objection to the form of the question. And we agreed to the usual stipulations. If it turns
       out that my testimony is misleading - my question's misleading, you can move to strike.
       It won't be admissible at trial.

       Mr. WEINSTEIN: Well, I need to preserve the record on questions that mischaracterize
       prior testimony.

       Mr. JONES: And you've done that. I did not ask for a further explanation, so you can make
       that statement and the objection is noted, okay? But you're adding additional explanation
       for your objection is influencing his testimony.

       Mr. WEINSTEIN: It is to preserve the integrity of the deposition. I'm going to do it,
       because it's fair game.

       Mr. JONES: No, sir. That's a speaking objection.

       Mr. WEINSTEIN: If it is mischaracterizing his testimony, then I'm going to have to object
       and explain the nature of the mischaracterization.

Joint Appendix 104a (ECF Doc. No. 32-6).

After this exchange, Mr. Jones asked the following questions of Mr. Pipito:

       Q: Sir, your understanding of the terms of your complaint and your allegations that this
       memo violates your constitutional rights, are your concerns with regard to items No. 1
       through 4 in memo in terms of these directives? Is that what you feel violates your rights?

       A: I feel the whole memo violates my right.

       Q:How?

       A: It doesn't say - all it says is you're not allowed to do this.
                                                 47
       Q: Well, we just went through 5 and 6, and you said 5, that you don't have an issue
       complying with the Authority's civility policy. Do you feel that the Authority's -
       complying with the Authority's civility policy violates your constitutional rights?

       A: The Authority's civility policy does not violate my constitutional rights.

       Q: No. 6, that directive, you do not feel that violates your constitutional rights, correct?

Before Mr. Pipito could answer, Mr. Weinstein objected and had the following exchange with Mr.
Jones:

       Mr. WEINSTEIN: Objection to the form of the question. It's in his complaint that he does.
       It's in the brief. Don't mischaracterize what -

       Mr. JONES: I'm not-

       Mr. WEINSTEIN: -- we've alleged.

       Mr. JONES: Counsel, you're making speaking objections. You have made the objection.
       He can correct me if I'm wrong.

       Mr. WEINSTEIN: Cecil, please don't mischaracterize what you know not to be true. You
       know that we've alleged in the court pleadings and arguments to the court that we had
       problems with No. 6 also. Please don't do that. You know what you're doing.

       Mr. JONES: Counsel, you're informing the witness by your objections as to what is the
       basis of his complaint. It's his complaint. He can tell me that he thinks is the problem with
       the memo.

       Mr. WEINSTEIN: Through his lawyer, you know from arguments to the court what we've
       said about No. 6.

       Mr. JONES: Fine.

       Mr. WEINSTEIN: You're trying to take advantage of a layperson.

       Mr. Jones: I'm not. I'm not at all.

Joint Appendix 104a-105a.

       Mr. Jones then asked Mr. Pipito to explain, in his own words, how he feels the July 2018
Memorandum violates his First Amendment rights. Mr. Pipito, after earlier testifying he did not
believe the July 2018 Memorandum's directives applied outside of work, testified: "It bars me
from doing or saying anything. It creates fear of losing my job again by speaking out. How could
anyone agree with this? Who else walks aro~~ with a gag in their mouth not allowed to do
anything. Oh, you're not allowed to do this whether it's here or not." And when asked whether he
refrained from any conduct because of the July 2018 Memorandum, Mr. Pipito answered: "I can't
go to counsel. I can't go to the DEP. I can't go to the DA's office. I can't approach any political
person, any agency. I'm not allowed to contact anyone." Joint Appendix 105a.
188
      Joint Appendix 105a-106a (ECF Doc. No. 32-6).
189
      Id. 126a.
190
   Joint Appendix 692a (ECF Doc. No. 32-13); Dr. Rajput Declaration at ,i 65 (ECF Doc. No. 32-
13); Joint Appendix 569a (ECF Doc. No. 32-10).
191
      ECF Doc. No. 32-2 at 17-20; ECF Doc. No. 37 at 21-25.
192
    City of Escondido, Cal. v. Emmons, --- U.S.---, 139 S.Ct. 500, 503, 202 L.Ed.2d 455 (2019)
(citations omitted).
193
   Mullinex v. Luna, 577 U.S.---,---, 136 S.Ct. 305,308, 193 L.Ed.2d 255 (2015) (quoting Reichle
v. Howards, 566 U.S. 658, 664 (2012)).
194
  Kisela v. Hughes, --- U.S.---, 138 S.Ct. 1148, 1152, 200 L.Ed.2d 449 (2018) (quoting White v.
Pauly, 580 U.S.---,---, 137 S.Ct. 548,551, 196 L.Ed.2d 463 (2017)).
195
      City of Escondido, 139 S.Ct. at 503.
196
      Mullinex, 136 S.Ct. at 308 (quoting Malley v. Briggs, 475 U.S. 335 (1986)).
197
      Baloga v. Pittston Area Sch. Dist., 927 F.3d 742, 762 (3d Cir. 2019).
198
      ECF Doc. No. 32-2 at 18.
199
      ECF Doc. No. 39.
200
      ECF Doc. No. 39 at 10.
201
      Dougherty v. Sch. Dist. of Phila., 772 F.3d 979 (3d Cir. 2014).
202
      Dougherty, 772 F.3d at 993 (quoting Connick, 461 U.S. at 142).
203
   Mr. Pipito's citation to Mansoor v. Cnty. ofAlbemarle, 124 F.Supp. 2d 367 (W.D. Va. 2000) is
similarly distinguishable. There, the county police department suspended the plaintiff police
officer after he spoke at a county board of supervisors meeting and conditioned his further
employment on refraining from making any critical statements about any county employee at any
time to any third party. Id. at 371. The district court, in denying defendants' motion to dismiss on
qualified immunity grounds, found each defendant "should have known that imposing such
                                                  49
extraordinarily broad conditions upon the plaintiff's employment would preclude him from
speaking as a private citizen on matters of public concern, and thus would violate well-established
First Amendment law." Id.at 379. Mr. Pipito's citation to Doe v. Broderick, 225 F.3d 440 (4 th
Cir. 2000) is also inapposite. In that case, the United States Court of Appeals for the Fourth Circuit
affirmed the district court's denial of a police detective's motion for qualified immunity where he
entered the file room of a substance abuse treatment clinic, without probable cause, and searched
the plaintiffs confidential treatment records as well as records of other patients, in the hopes the
search may establish the identity of a suspected robber. The court of appeals found, as of the time
of the detective's action, it was clearly established "law enforcement officials were not free to
barge into an area within a place of business where the public was not invited and over the
objection of the proprietors conduct a general search for evidence of a crime )Vithout the slightest
hint of probable cause." Id. at 453. Broderick, considering qualified imtpunity in a Fourth
Amendment case regarding clearly established rights to be free from search in the absence of a
warrant based on probable cause, does nothing to advance Mr. Pipito's clearly established
argument in the context of his First Amendment claims.
204
   Because we find Dr. Raj put is entitled to qualified immunity, we need not address his argument
consultation with Solicitor Downey creates a presumption of qualified immunity, citing Kelly v.
Borough of Carlisle, 622 F.3d 248 (3d Cir. 2010). See ECF Doc. No. 32-2 at 26 (we use the
pagination assigned to the document by the CM/ECF docketing system).
205
      Mulhollandv. Gov. Cnty. of Berks, Pa., 706 F.3d 227,237 (3d Cir. 2013).
206
      Id. (quoting Beck v. City of Pittsburgh, 89 F.3d 966,971 (3d Cir. 1996)).
207
      Forrestv. Parry, --- F.3d---, 2019 WL 2998601, at *7 (3d Cir. July 10, 2019).
208
      Estate of Roman, 914 F.3d at 798 (citations omitted).
209
      Id. (internal citations omitted).




                                                  50
